internal_revenue_service p o box cincinnati oh number release date date date legend x program name b dollars amount c dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to award two types of educational scholarships first there will be five non-renewable merit-based awards granted per year to students selected by your committee in the amount of b dollars these awards will be given to five college-bound seniors one who has played varsity basketball one who has played varsity baseball and three who are planning to major in biology physics or chemistry recipients are selected based on academic success community service record and an essay letter catalog number 58263t second there will one scholarship in the amount of c dollars per year awarded every four years based on both merit and need seniors graduating in the current_year with the plan to attend a four year college or university directly after high school and pursue a bs ina science field have financial need and at least a gpa are welcome to apply recipients for this scholarship are selected based on academic success community service record and an essay in addition recipients must also demonstrate financial need by completing the fafsa the amount of each of the scholarships was determined by the committee at the inception of x and is expected to remain constant x is publicized by news releases to the local newspaper and through the efforts of the guidance department at a local high school recipients of the four-year scholarship will be required to provide transcripts from their college after each semester if the recipient's cumulative gpa falls below a for more than one semester the scholarship will not be renewed for the coming semester and a new recipient will be selected all funds will be paid directly to the academic institution you attested that you maintain case histories showing recipients of your scholarships fellowships educational loans or other educational grants including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you you attested that relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards made under your program you attested that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate stops to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you attested that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that letter catalog number 58263t meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
